I dissent.
The jury was justified in finding that the release was executed under mutual mistake. The trial court approves its finding.
The injured woman was 44 years old. She could not read, and from the record we take it the jury could find that she was not strikingly acute. The release was "in full satisfaction and extinguishment of all claims and causes of action arising out of any damage or loss, direct or indirect, or bodily injuries, known or unknown, sustained by me in consequence of an accident on or about the 6th day of July, 1927." The inclusion of the words "known or unknown" is not important. The jury could find that they meant nothing additional to her.
In substance she told the insurance company's adjuster that she would be satisfied with the equivalent of her doctor's bill. She then had had five treatments at one dollar each and was to have another and had bought a bottle of liniment. He suggested seven dollars, and she assented. When she was paid she paid her doctor. The insurance company never thought to settle for seven dollars an injury of $1,360. It was just a mistake, in which both parties participated. The adjuster, who seems to have acted kindly, would not have listened to a settlement for that amount unless he misunderstood the injury. The words "known or unknown" in the release, which the woman could not read, do not change a mutually mistaken settlement into one effective in accordance with the strict literal meaning of the words.